Citation Nr: 0205925	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  95-12 127	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE


Entitlement to an initial compensable evaluation for 
residuals of a stress fracture of the second metatarsal of 
the left foot.



ATTORNEY FOR THE BOARD


J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from December 1992 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a June 1994 rating determination by the New York, New 
York, Regional Office (RO).

The Board notes that the veteran has appealed the initial 
rating assigned for residuals of a stress fracture of the 
second metatarsal of the left foot following the grant of 
service connection for that condition.  In light of the 
guidance provided by the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board has recharacterized the issue as 
one involving the propriety of the initial evaluation 
assigned.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
medical examination in April 2001 scheduled in connection 
with his claim for increased rating for stress fracture 
residuals of the left second metatarsal.

2.  The veteran's residuals of a stress fracture of the 
second metatarsal of the left foot are currently manifested 
by occasional pain in the left foot without evidence of 
functional limitation that is productive of slight 
disability.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of a stress fracture of the second metatarsal of 
the left foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.655, 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71a. Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran developed an 
early stress fracture during boot camp in March 1993.  He 
subsequently reported improvement with no complaints of pain 
except when running.  Examination of the left foot showed 
mild edema with erythema.  There was slight discomfort with 
palpation over the second metatarsal.  Range of motion was 
full with no discomfort.  Neurological examination showed 
positive capillary refill.  Strength was 4/5 with flexion and 
full range of motion noted during exercises.  There was no 
evidence of pain or discomfort.  Gait was normal without cast 
and there was no pain noted with weight bearing or with 
dorsal plantar flexion.  Dorsal pedis and posterior tibial 
pulses were palpable with no pain with inversion or eversion.  
X-rays showed healing stress fracture of the second toe of 
the left foot.  Subsequent treatment records show the veteran 
was evaluated for continued complaints of pain.  In May 1993, 
it was noted that the fracture may not have been given 
adequate time for healing.  

In June 1993, the examining podiatrist recommended referring 
the veteran to a medical evaluation board (MEB) and a 
physical evaluation board (PEB) to determine if he could 
successfully continue serving on active duty in the military.  
Examination was within normal limits and free of complaints.  
The focus of attention was directed on the feet, primarily 
the left foot at the margin of the second metatarsal.  The 
feet upon standing with full weight of the body on them were 
basically flat with end rolling of the rear foot and bulging 
of the medial borders.  Off weight bearing the feet recovered 
well to identify medial longitudinal arch in good fashion.  
There was bony callous palpated over the margin of the second 
metatarsal of the left foot.  The legs and the frontal plane 
were found to be straight.  There was full range of motion of 
the feet, described as hypermobile.  There was no equinus at 
the ankle and when the legs were flexed at 90 degrees at the 
knee, dorsiflexion improved.  There were no acute findings of 
erythema, edema or ecchymosis and no dermatological findings 
noted.  The veteran ambulated in a natural gait pattern from 
heel-strike to toe-off in an out-toe fashion without means of 
artificial support such as crutches or cane.  The deep tendon 
reflexes and neurovascular status were within normal limits.  

The examiner noted that the treatment and long rehabilitative 
period had not provided the veteran with the physical 
directness that would permit him to complete training.  The 
veteran's chief complaint focused on the stress fracture of 
the second metatarsal for the left foot.  He indicated that 
he doubted that he would be able to return to training to 
complete the assigned task.  The examiner recommended the 
veteran's discharge from active military service.  

On post service examination in March 1994, the veteran 
complained of slight pain when running long distance.  He 
stood erect, with no list or tilt and was able to rise on his 
toes and heels easily.  There were no surgical scars.  On 
standing there was flattening of the longitudinal arch, left 
more than right.  The veteran reported that he wore arch 
supports.  There were no ulcers of the skin or 
hyperpigmentation.  Pedal vessels were palpable.  There was 
no swelling or fluid.  X-rays of the left showed no intrinsic 
osseous abnormality identified.  

In June 1994, service connection for stress fracture of the 
second metatarsal of the left was established and a 
noncompensable evaluation was assigned.  

In his notice of disagreement the veteran asserted that since 
he was discharged from the Marine Corps because of his left 
foot condition that he should receive a compensable 
disability rating.

On VA examination in February 1997, the veteran continued to 
complain of left pain with prolonged standing or running.  
Examination revealed flat feet bilaterally with depression of 
medial arches noted in both feet.  There were no calluses.  
The veteran was able to walk on his toes and heels.  There 
was no toe deformity and no intrinsic osseous abnormalities 
noted on X-ray.  

The record also includes letters from the RO to the veteran, 
dated in December 1997 and March 2001.  These letters asked 
the veteran to provide additional information as to where he 
was treated for his stress fracture residuals.  He did not 
respond to the December 1997 letter and the March 2001 letter 
was returned as undeliverable.  Furthermore, in April 2001 
the VA Medical Center notified the RO that the veteran had 
failed to report for his scheduled VA medical examination. 

By a February 2002 Report of Contact, the VA attempted to 
contact the veteran at two phone numbers as listed in the 
claims file.  The RO indicated that neither number was in 
service.  In an additional effort to locate the veteran, the 
RO attempted to obtain address and telephone number 
information pertaining to the veteran by checking phone 
listings, but without success.  

Analysis

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
before the VA at the time of its enactment, including the 
case currently before the Board.  The RO has met its 
notification and duty to assist obligations in the 
development of this case under the VCAA.  Although the RO did 
not readjudicate this case after the VCAA enactment, a review 
of the record reveals that all appropriate development has 
been accomplished.  All relevant facts have been properly 
developed.

The June 1994 statement of the case (SOC) and the August 1997 
and February 2002 supplemental SOCs advised the veteran of 
the pertinent law and regulations as well as the basis 
denying an increased rating.  Also, by reciting the 
applicable law and regulations, notice was given of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  As set forth 
in more detail below, the RO attempted to schedule the 
veteran for VA medical examination in April 2001, for the 
purpose of obtaining an opinion as to the severity of his 
service-connected stress fracture residuals.  However, the 
veteran failed to report for the examination.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id . He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In this case, the Board finds that, based on the 
failed attempt to provide the veteran another examination, VA 
has done everything reasonably possible to assist him in this 
regard.

Lastly, the veteran was advised in a May 9, 2002, letter that 
additional evidence could be submitted within 90 days 
thereof.  The veteran has not identified additional relevant 
evidence that has not already been sought and associated with 
the claims file.  The Board does not know of any additional 
relevant evidence, which is available.  Accordingly, the 
Board finds that the notification and duty-to-assist 
provisions mandated by VCAA have essentially been satisfied 
in this case and that the veteran is not prejudiced by a lack 
of initial RO adjudication after enactment of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2001), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit, which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2001).  

The veteran was scheduled for VA examination in April 2001 in 
order to assist in the development and adjudication of his 
claim now presented on appeal.  He failed to appear for the 
examination and did not provide a justification for his 
refusal.  Furthermore, there is no other address in the 
claims folder for the veteran, and attempts by the VA to 
locate the veteran have been unsuccessful.  Under the 
circumstances, the Board finds that good cause for his 
failure to report has not been demonstrated, and that no 
further development, including attempts to obtain medical 
opinions, is thus warranted.  Thus, there is no evidence of 
an increase in disability, and contemporary medical records 
do not confirm the veteran's contention that the disability 
has increased.

In this case, the RO did not rely upon 38 C.F.R. § 3.655 or 
inform the veteran of the provisions of this regulation.  
Consequently, in order to ensure that the veteran has not 
been prejudiced by the RO's failure to apply this regulation, 
the Board will also consider his claim for increase based on 
the evidence of record.

The RO assigned a noncompensable disability evaluation for 
the residuals of a stress fracture of the left foot, rated by 
analogy under Diagnostic Code 5284, foot injuries.  Under 
this diagnostic code, a 10 percent evaluation is warranted 
for a moderate foot injury, a 20 percent evaluation is 
assigned for moderately severe foot injury, and a 30 percent 
evaluation is assigned for severe foot injury.  See 38 C.F.R. 
§§ 4.20, 4.71, Diagnostic Code 5284 (2001).  Under the 
provisions of 38 C.F.R. § 4.31, in every instance where the 
schedule does not provide for a 0 percent rating, such an 
evaluation will be assigned when the requirements for a 
compensable evaluation have not been met.

Records prepared after the veteran's separation from military 
service show that he was examined by VA twice.  These 
examinations, in 1994 and 1997, revealed no deformity and 
showed no intrinsic osseous abnormality or swelling.  It was 
noted that the veteran could stand on his toes and heels 
easily.  The stress fracture residuals were thus found to be 
essentially asymptomatic.  The veteran reported a history of 
pain with running, but none apparently at the time of the 
examination.  He also has problems with pes planus, but 
neither this problem nor its symptoms.

Disability such as that described on VA examination, namely 
complaints of pain with running or prolonged standing, does 
not amount to disability that warrants a characterization of 
"moderate," as that term is used in Diagnostic Code 5284.  
The term "moderate" is not specifically defined by the 
regulation, but a review of other rating criteria relating to 
disabilities closely associated with the same anatomical area 
suggests that this term contemplates disability somewhat 
greater than that experienced by the veteran.  For example, a 
10 percent rating (which is the rating assignable under 
Diagnostic Code 5284 for "moderate" foot injury) may also 
be assigned in cases where there is hallux valgus that has 
been surgically corrected with resection of a metatarsal 
head, or hallux valgus of such a degree that it is equivalent 
to amputation of a great toe, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2001); or where all toes of a foot are 
hammer toes, see 38 C.F.R. § 4.71a, Diagnostic Code 5282 
(2001); or where the great toe has been amputated without 
metatarsal involvement, see 38 C.F.R. § 4.71a, Diagnostic 
Code 5171 (2001).  The veteran's disability, which has been 
shown to cause only pain with running or prolonged standing, 
does not rise to such levels.  In other words, it is not the 
sort of disability contemplated by the rating criteria for a 
10 percent rating, in this case under Diagnostic Code 5284.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation.  (When the rating criteria do not provide for a 
zero percent rating, a zero percent rating will be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31 (2001).)

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, as noted above, the medical evidence 
does not demonstrate that the veteran is experiencing 
functional loss from the stress fracture residuals of the 
left second metatarsal.  He has demonstrated a full range of 
motion without reported limitation of motion due to pain or 
otherwise.  Thus, the Board finds that 38 C.F.R. §§ 4.40 or 
4.45 do not provide a basis for a higher rating.

The Board has considered the veteran's contentions that a 
higher evaluation is warranted.  Although he is competent to 
state that his condition is worse than evaluated, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board accepts the veteran's report of pain with running 
or prolonged standing, however the evidence does not indicate 
moderate foot injury.  Here the Board is faced with evidence 
of minimal symptomatology associated with stress fracture 
residuals of the left second metatarsal and a Diagnostic Code 
that requires moderate symptomatology in order to assign a 
compensable evaluation.  Therefore a compensable evaluation 
is not warranted.

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the ratings 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, higher evaluations are not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet.App. 119 (1999), but concludes that they are not 
warranted. 


ORDER

Entitlement to an initial compensable evaluation for stress 
fracture residuals of the second metatarsal of the left foot 
is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


